--------------------------------------------------------------------------------


Central European Media Enterprises Ltd.


2,200,000 Shares of Class A Common Stock


Underwriting Agreement


March 23, 2006


J.P. Morgan Securities Ltd.
125 London Wall
London EC2Y 5AJ


Lehman Brothers Inc.
745 Seventh Avenue
New York, NY 10019


ING Bank N.V. London Branch
60 London Wall
London, EC2M 5TQ


Česká spořitelna, a.s.
Olbrachtova 1929/62
140 00
Prague 4


Ladies and Gentlemen:


Central European Media Enterprises Ltd. a company organized under the laws of
Bermuda (the “Company”), proposes to issue and sell to the several Underwriters
listed in Schedule 1 hereto (the “Underwriters”), for whom you are acting as
representatives (the “Representatives”), an aggregate of 2,200,000 shares of
Class A Common Stock, par value $0.08 per share, of the Company (the
“Underwritten Shares”) and, at the option of the Underwriters, up to an
additional 330,000 shares of Class A Common Stock of the Company (the “Option
Shares”). The Underwritten Shares and the Option Shares are herein referred to
as the “Shares”. The shares of Class A Common Stock of the Company to be issued
and outstanding after giving effect to the sale of the Shares are herein
referred to as the “Stock”.


The Company hereby confirms its agreement with the several Underwriters
concerning the purchase and sale of the Shares, as follows:


1.     Registration Statement. The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Securities Act”), a registration statement (File No.
333-132448) including a prospectus, relating to the Shares. Such registration
statement, including the information, if any, deemed pursuant to Rule 430A, 430B
or 430C under the Securities Act to be part of the registration statement at the
time of its effectiveness (“Rule 430 Information”), is referred to herein as the
“Registration Statement”; and as used herein, the term “Preliminary Prospectus”
means the prospectus included in the Registration Statement at the time of its
effectiveness that omits Rule 430 Information, and the term “Prospectus” means
the final prospectus as filed with the Commission pursuant to Rule 424(b). Any
reference in this Agreement to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act, as of the effective date of the Registration Statement
or the date of such Preliminary Prospectus or the Prospectus, as the case may be
and any reference to “amend”, “amendment” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any documents filed after such date under the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) that are deemed to
be incorporated by reference therein. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Registration Statement
and the Prospectus.


--------------------------------------------------------------------------------

2

The Company has prepared and obtained the approval by the Czech Securities
Commission (the “Czech Commission”) of a prospectus relating to the offering of
the Shares (the “Czech Prospectus”), pursuant to Act No. 256/2004 Coll. on
Conducting Business on the Capital Markets, as amended.


At or prior to the time when sales of the Shares were first made (the “Time of
Sale”), the Company had prepared the following information (collectively with
the number of shares and share price set forth on Exhibit B the “Time of Sale
Information”): a Preliminary Prospectus dated March 15, 2006, and each
“free-writing prospectus” (as defined pursuant to Rule 405 under the Securities
Act) listed on Exhibit B hereto.


2.     Purchase of the Shares by the Underwriters. The Company agrees to issue
and sell the Shares to the several Underwriters as provided in this Agreement,
and each Underwriter, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
number of Underwritten Shares set forth opposite such Underwriter's name in
Schedule 1 hereto at a price per share the “Purchase Price” of $66.92.


In addition, the Company agrees to issue and sell the Option Shares to the
several Underwriters as provided in this Agreement, and the Underwriters, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, shall have the option to purchase,
severally and not jointly, from the Company the Option Shares at the Purchase
Price.


If any Option Shares are to be purchased, the number of Option Shares to be
purchased by each Underwriter shall be the number of Option Shares which bears
the same ratio to the aggregate number of Option Shares being purchased as the
number of Underwritten Shares set forth opposite the name of such Underwriter in
Schedule 1 hereto (or such number increased as set forth in Section 9 hereof)
bears to the aggregate number of Underwritten Shares being purchased from the
Company by the several Underwriters, subject, however, to such adjustments to
eliminate any fractional Shares as the Representatives in their sole discretion
shall make.


The Underwriters may exercise the option to purchase the Option Shares at any
time in whole, or from time to time in part, on or before the thirtieth day
following the date of this Agreement, by written notice from the Representatives
to the Company. Such notice shall set forth the aggregate number of Option
Shares as to which the option is being exercised and the date and time when the
Option Shares are to be delivered and paid for which may be the same date and
time as the Closing Date (as hereinafter defined) but shall not be earlier than
the Closing Date nor later than the tenth full business day (as hereinafter
defined) after the date of such notice (unless such time and date are postponed
in accordance with the provisions of Section 10 hereof). Any such notice shall
be given at least two Business Days prior to the date and time of delivery
specified therein.


--------------------------------------------------------------------------------

3

(b)  The Company understands that the Underwriters intend to make a public
offering of the Shares in the United States as soon after the effectiveness of
this Agreement as in the judgment of the Representatives is advisable, and
initially to offer the Shares on the terms set forth in the Prospectus. The
Company acknowledges and agrees that the Underwriters may offer and sell Shares
to or through any affiliate of an Underwriter and that any such affiliate may
offer and sell Shares purchased by it to or through any Underwriter.


(c)   Payment for the Shares shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Shares, at the offices of Simpson Thacher &
Bartlett LLP no later than 10:00 a.m. New York City time on March 28, 2006, or
at such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representatives and the Company may agree
upon in writing or, in the case of the Option Shares, on the date and at the
time and place specified by the Representatives in the written notice of the
Underwriters’ election to purchase such Option Shares. The time and date of such
payment for the Underwritten Shares is referred to herein as the “Closing Date”
and the time and date for such payment for the Option Shares, if other than the
Closing Date, are herein referred to as the “Additional Closing Date”.


Payment for the Shares to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the
Representatives for the respective accounts of the several Underwriters of the
Shares to be purchased on such date in definitive form registered in such names
and in such denominations as the Representatives shall request in writing not
later than two full business days prior to the Closing Date or the Additional
Closing Date, as the case may be, with any transfer taxes payable in connection
with the sale of the Shares duly paid by the Company. The certificates for the
Shares will be made available for inspection and packaging by the
Representatives at the office of J.P. Morgan Securities Ltd. set forth above not
later than 1:00 P.M., New York City time, on the business day prior to the
Closing Date or the Additional Closing Date, as the case may be.


(d)  The Company acknowledges and agrees that the Underwriters are acting solely
in the capacity of an arm's length contractual counterparty to the Company with
respect to the offering of Shares contemplated hereby (including in connection
with determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Company or any other person. Additionally,
neither the Representatives nor any other Underwriter is advising the Company or
any other person as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction. The Company shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Underwriters shall have no responsibility or liability to the Company with
respect thereto. Any review by the Underwriters of the Company, the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Underwriters and shall not be on behalf
of the Company.


--------------------------------------------------------------------------------

4
 
3.     Representations and Warranties of the Company. The Company represents and
warrants to each Underwriter that:


(a)  Preliminary Prospectus. No order preventing or suspending the use of any
Preliminary Prospectus has been issued by the Commission, and each Preliminary
Prospectus, at the time of filing thereof, complied in all material respects
with the Securities Act and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Underwriter
furnished to the Company in writing by such Underwriter through the
Representatives expressly for use in any Preliminary Prospectus.


(b)  Time of Sale Information. The Time of Sale Information, at the Time of Sale
did not, and at the Closing Date and as of the Additional Closing Date, as the
case may be, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Representatives expressly for use in such Time of
Sale Information. No statement of material fact included in the Prospectus has
been omitted from the Time of Sale Information and no statement of material fact
included in the Time of Sale Information that is required to be included in the
Prospectus has been omitted therefrom.


(c)  Issuer Free Writing Prospectus. Other than the Preliminary Prospectus and
the Prospectus, the Company (including its agents and representatives, other
than the Underwriters in their capacity as such) has not made, used, prepared,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any “written communication” (as defined in Rule 405 under
the Securities Act) that constitutes an offer to sell or solicitation of an
offer to buy the Shares (each such communication by the Company or its agents
and representatives (other than a communication referred to in clause (i) below)
an “Issuer Free Writing Prospectus”) other than (i) any document not
constituting a prospectus pursuant to Section 2(a)(10)(a) of the Securities Act
or Rule 134 under the Securities Act or (ii) the documents listed on Exhibit B
hereto and other written communications approved in writing in advance by the
Representatives. Each such Issuer Free Writing Prospectus complied in all
material respects with the Securities Act, has been filed in accordance with the
Securities Act (to the extent required thereby) and, when taken together with
the Preliminary Prospectus accompanying, or delivered prior to delivery of, such
Issuer Free Writing Prospectus, did not, and at the Closing Date and as of the
Additional Closing Date, as the case may be, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
each such Issuer Free Writing Prospectus in reliance upon and in conformity with
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Representatives expressly for use in any Issuer
Free Writing Prospectus.


--------------------------------------------------------------------------------

5

(d)  Registration Statement and Prospectus. The Registration Statement is an
“automatic shelf registration statement” as defined under Rule 405 of the
Securities Act that has been filed with the Commission on March 15, 2006; and no
notice of objection of the Commission to the use of such registration statement
or any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act has been received by the Company. No order suspending the
effectiveness of the Registration Statement has been issued by the Commission
and no proceeding for that purpose has been initiated or threatened by the
Commission; as of the applicable effective date of the Registration Statement
and any amendment thereto, the Registration Statement complied and any amendment
thereto will comply in all material respects with the Securities Act, and the
Registration Statement did not and any amendment thereto will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading; and as of the applicable filing date of the Prospectus and any
amendment or supplement thereto and as of the Closing Date and as of the
Additional Closing Date, as the case may be, the Prospectus will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Underwriter furnished to the Company in writing by such
Underwriter through the Representatives expressly for use in the Registration
Statement and the Prospectus and any amendment or supplement thereto.


(e)  Incorporated Documents. The documents incorporated by reference in the
Registration Statement, the Prospectus or the Time of Sale Information, when
they became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act of 1934, as amended, and the rules and regulation of the
Commission thereunder (collectively, the “Exchange Act”), as applicable, and
none of such documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and any further documents so filed and incorporated
by reference in the Registration Statement, the Prospectus or the Time of Sale
Information, when such documents become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Act or the Exchange Act, as applicable, and will not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.


(f)  Financial Statements. The financial statements and the related notes
thereto of the Company and its consolidated subsidiaries included or
incorporated by reference in the Registration Statement, the Time of Sale
Information and the Prospectus comply in all material respects with the
applicable requirements of the Securities Act and the Exchange Act, as
applicable, and present fairly the financial position of the Company and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods covered thereby,
and the supporting schedules included or incorporated by reference in the
Registration Statement present fairly the information required to be stated
therein; and the other financial information included or incorporated by
reference in the Registration Statement, the Time of Sale Information and the
Prospectus have been derived from the accounting records of the Company and its
subsidiaries and presents fairly the information shown thereby; and the
pro forma financial information and the related notes thereto included or
incorporated by reference in the Registration Statement, the Time of Sale
Information and the Prospectus have been prepared in accordance with the
applicable requirements of the Securities Act and the Exchange Act, as
applicable, and the assumptions underlying such pro forma financial information
are reasonable and are set forth in the Registration Statement, the Time of Sale
Information and the Prospectus.


--------------------------------------------------------------------------------

6

(g)  No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the
Registration Statement, the Time of Sale Information and the Prospectus, (i)
there has not been any change in the share capital (other than pursuant to the
exercise of existing employee options) or long-term debt (other than pursuant to
the existing Pro Plus facility in Slovenia and translation adjustments to the
amount borrowed under the Senior Notes) of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of share capital, or any
material adverse change in the business, properties, financial position, results
of operations, shareholders’ equity (except as may be the result of cumulative
translation adjustments), cashflows or prospects of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement that is material to
the Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole and that would be required to be filed as an
Exhibit to the Registration Statement; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Registration Statement, the
Time of Sale Information and the Prospectus.


(h)  Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business, and where applicable, are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties, financial
position, results of operations, shareholders’ equity, cashflow or prospects of
the Company and its subsidiaries taken as a whole (a “Material Adverse Effect”).
None of the Company or any of its subsidiaries is in bankruptcy, liquidation or
receivership or subject to any similar proceeding except as described in the
Prospectus. The Company does not own or control, directly or indirectly, any
corporation, company, association or other entity other than the subsidiaries
listed in Exhibit 21 to the Form 10-K of the Company for the year ended December
31, 2005.


(i)  Capitalization. The Company has a capitalization as set forth in the
Registration Statement, the Time of Sale Information and the Prospectus under
the heading “Capitalization”. All of the issued and outstanding shares of
capital stock or other equity interests of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable (which term
means when used herein that no further sums are required to be paid by the
holders thereof in connection with the issue of such shares) and are not subject
to any pre-emptive or similar rights. Except as otherwise disclosed in the
Prospectus all the issued and outstanding shares or other equity interests of
each direct and indirect subsidiary of the Company are owned directly or
indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party (except for the share pledges in connection with the Senior Notes of
the Company due 2012 and issued on May 5, 2005 (the “Senior Notes”), except as
otherwise disclosed in the Prospectus have been duly and validly authorized and
issued, are fully paid and non-assessable and are not subject to any pre-emptive
or similar rights; except as described in or expressly contemplated by the Time
of Sale Information and the Prospectus, there are no outstanding rights
(including, without limitation, pre-emptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interest in the Company or any of its
subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind to which the Company or any of its subsidiaries is a
party relating to the issuance of any share capital of the Company or any such
subsidiary, any such convertible or exchangeable securities or any such rights,
warrants or options; the share capital of the Company conforms in all material
respects to the description thereof contained in the Registration Statement, the
Time of Sale Information and the Prospectus; and except as otherwise disclosed
in the Prospectus all the issued and outstanding shares of capital stock or
other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of any lien, charge,
encumbrance, security interest, restriction on voting or transfer or any other
claim of any third party.


--------------------------------------------------------------------------------

7

(j)  Due Authorization. The Company has the necessary corporate power and
authority to execute and deliver this Agreement and any other agreement or
instrument entered into in respect of the offering of the Shares (collectively,
the “Transaction Documents”) and to perform its obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.


(k)  Underwriting Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.


(l)  The Shares. The Shares have been duly authorized by the Company and, when
issued and delivered and paid for as provided herein, will be duly and validly
issued and will be fully paid and nonassessable and will conform to the
descriptions thereof in the Time of Sale Information and the Prospectus; and the
issuance of the Shares is not subject to any preemptive or similar rights.


(m)  Descriptions and Fair Summaries of the Transaction Documents. Each
Transaction Document conforms in all material respects to the description
thereof contained in the Registration Statement, the Time of Sale Information
and the Prospectus. The descriptions in the Prospectus of statutes, legal,
governmental and regulatory proceedings and contracts and other documents are
accurate in all material respects; the statements in the Prospectus under the
headings “Material United States federal and Bermuda income tax considerations”
fairly summarize the matters therein described in all material respects.


--------------------------------------------------------------------------------

8

(n)  No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its memorandum of association, charter or bye-laws or
similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.


(o)  No Conflicts. The authorization, execution, delivery and performance by the
Company of each of the Transaction Documents to which it is a party, the
issuance and sale of the Shares and the consummation of the transactions
contemplated by the Transaction Documents will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the memorandum of
association, charter or bye-laws or similar organizational documents of the
Company or any of its subsidiaries or (iii) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.


(p)  No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of each of the Transaction Documents to which each is a party,
the issuance and sale of the Shares and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable securities laws in connection with the purchase and
distribution of the Shares by the Underwriters.


(q)  Legal Proceedings. Except as described in the Registration Statement, the
Time of Sale Information and the Prospectus, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect or materially and adversely affect the ability of the Company to perform
its obligations under the Transaction Documents; and to the best knowledge of
the Company no such investigations, actions, suits or proceedings are threatened
by any governmental or regulatory authority or by others; and (i) there are no
current or pending legal, governmental or regulatory actions, suits or
proceedings that are required under the Securities Act to be described in the
Prospectus or the Registration Statement that are not so described in the
Registration Statement, the Time of Sale Information and the Prospectus and (ii)
there are no statutes, regulations or contracts or other documents that are
required under the Securities Act to be filed as exhibits to the Registration
Statement or described in the Registration Statement or the Prospectus that are
not so filed as exhibits to the Registration Statement or described in the
Registration Statement, the Time of Sale Information and the Prospectus.


--------------------------------------------------------------------------------

9
 
(r)  Independent Accountants. Deloitte & Touche LLP, who have audited certain
financial statements of the Company and its subsidiaries, are independent public
accountants with respect to the Company and its subsidiaries as required by the
Securities Act. KPMG Ceska Republika s.r.o., who have audited certain financial
statements of the TV Nova Group and its subsidiaries, are, for the period up to
June 30, 2005, independent public accountants with respect to the TV Nova Group
and its subsidiaries as required by the Chamber of Auditors of the Czech
Republic. The audit report of Deloitte & Touche LLP on the audited financial
statements of the Company and its subsidiaries incorporated by reference in the
Registration Statement and the Prospectus does not contain any limitation or
restriction on the ability of the Underwriters to rely upon such report. The
report of KPMG Ceska Republika s.r.o. on the audited financial statements of the
TV Nova Group incorporated by reference in the Registration Statement and the
Prospectus does not contain any limitation or restriction on the ability of the
Underwriters to rely upon such report.


(s)  Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) relate to the Senior Notes, (ii) do not materially
interfere with the use made and proposed to be made of such property by the
Company and its subsidiaries or (iii) could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.


(t)  Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses
except where the failure to possess, or own such rights would not have a
Material Adverse Effect; and the conduct of their respective businesses will not
conflict in any material respect with any such rights of others, and the Company
and its subsidiaries have not received any notice of any claim of infringement
of or conflict with any such rights of others and are unaware of any facts which
would form a reasonable basis for any such claim, except as to such conduct or
infringement which would not have a Material Adverse Effect.


(u)  No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, shareholders or other affiliates of the Company or any
of its subsidiaries, on the other, that is required by the Securities Act to be
described in the Registration Statement and the Prospectus and that is not so
described.


(v)  Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof as
described in the Registration Statement, the Time of Sale Information and the
Prospectus, will not be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, “Investment Company Act”).


--------------------------------------------------------------------------------

10

(w)  Taxes. Except as could not reasonably be expected to have a Material
Adverse Effect, the Company and its subsidiaries have paid all national, state,
local regional and foreign taxes and filed all tax returns required to be paid
or filed through the date hereof; and except as otherwise disclosed in the
Registration Statement, the Time of Sale Information and the Prospectus, there
is no tax deficiency that has been, or could reasonably be expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets.


(x)  Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate national, federal,
regional, state, local or foreign governmental or regulatory authorities that
are necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in the Registration
Statement, the Time of Sale Information and the Prospectus, except where the
failure to possess or make the same would not, individually or in the aggregate,
have a Material Adverse Effect; and except as described in the Registration
Statement, the Time of Sale Information and the Prospectus, neither the Company
nor any of its subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course except where receipt of
such notice of any revocation or modification of any such license, certificate,
permit or authorization would not have a Material Adverse Effect.


(y)  No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the best knowledge of the
Company, is threatened which could, individually or in the aggregate, have a
Material Adverse Effect; to the best knowledge of the Company, no labor
disturbance by or dispute with employees or agents of suppliers or customers of
the Company or any of its subsidiaries is threatened which could, individually
or in the aggregate, have a Material Adverse Effect.


(z)  Compliance With Environmental Laws. The Company and its subsidiaries (i)
are in compliance with any and all applicable federal, national and
international, state, local and foreign laws, rules, regulations, decisions and
orders relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses (collectively
“Environmental Permits”); and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in any such case for any such failure to comply, or failure to receive
required permits, licenses or approvals, or liability as would not, individually
or in the aggregate, have a Material Adverse Effect and the Company and its
subsidiaries are not aware of any pending investigation which might reasonably
be expected to lead to a claim of such liability, except any such liability as
would not, individually or in the aggregate, have a Material Adverse Effect.


--------------------------------------------------------------------------------

11

(aa)  Compliance With Employee Arrangements. Except as would not be reasonably
expected to have a Material Adverse Effect, each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company or any of its subsidiaries for current or former
employees or directors of, or independent contractors with respect to, the
Company or any of its subsidiaries, or with respect to which any of such
entities could reasonably be expected to have any current, future or contingent
liability or responsibility, has been maintained in compliance with its terms
and the requirements of any applicable statutes, orders, rules and regulations;
the Company and each of its subsidiaries and each of their respective affiliates
have complied with all applicable statutes, orders, rules and regulations in
regard to such plans, agreements, policies and arrangements.


(bb)  Insurance. Except as could not reasonably be expected to have a Material
Adverse Effect, the Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its subsidiaries and
their respective businesses; and except as could not reasonably be expected to
have a Material Adverse Effect, neither the Company nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.


(cc)  No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the best knowledge of the Company, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977 or any
applicable law or regulation implementing the OECD convention on Combating
Bribery of Foreign Public Officials in International Business Transactions; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.


(dd)  Money Laundering. The operations of the Company and its subsidiaries are
and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of Bermuda and the European Union, so
far as the Company is aware, and any related or similar statutes, rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.


(ee)  No Restrictions on Subsidiaries. Except as would not be reasonably
expected to have a Material Adverse Effect no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any intercompany loans or advances to such
subsidiary from the Company or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company.


--------------------------------------------------------------------------------

12

(ff)  No Broker's Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Underwriter for a brokerage commission, finder's fee
or like payment in connection with the offering and sale of the Shares.


(gg)  No Registration Rights. No person has the right to require the Company or
any of its subsidiaries to register any securities for sale under the Securities
Act by reason of the filing of the Registration Statement with the Commission or
the issuance and sale of the Shares.


(hh)  No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Shares.


(ii)  Business With Cuba. The Company has complied with all provisions of
Section 517.075, Florida Statutes (Chapter 92-198, Laws of Florida) relating to
doing business with the Government of Cuba or with any person or affiliate
located in Cuba.


(jj)  Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement, the Time of Sale Information and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The statements and financial
information (including the assumptions described herein) included in the
Registration Statement, the Time of Sale Information and the Prospectus relating
to financial and other projections or incorporated by reference therein from the
Company's Annual Report on Form 10-K for the year ended December 31, 2005 as
amended by the Company’s Form 10-K/A filed with the Commission on March 15, 2006
(under the heading "Management's Discussion and Analysis of Financial Condition
and Results of Operations - Future Trends") (the "Projections") (i) are within
the coverage of the safe harbor for forward looking statements set forth in
Section 27A of the Securities Act, Rule 175(b) under the Securities Act or Rule
3b-6 under the Exchange Act, as applicable, (ii) were made by the Company with a
reasonable basis and in good faith and reflect the Company's good faith best
estimate of the matters described therein, and (iii) have been prepared in
accordance with Item 10 of Regulation S-K under the Securities Act; all
assumptions material to the Projections are set forth in the Registration
Statement, the Time of Sale Information and the Prospectus; the assumptions used
in the preparation of the Projections are reasonable; and none of the Company or
its subsidiaries are aware of any business, economic or industry developments
inconsistent with the assumptions underlying the Projections.


(kk) Statistical and Market Data. The industry, statistical and market-related
data included in the Registration Statement, the Time of Sale Information and
the Prospectus is based on or derived from sources that the Company and believes
to be reliable and accurate in all material respects.


(ll)  Sarbanes Oxley Act. I. Except as otherwise disclosed in the Prospectus,
the Company and each of its subsidiaries other than the companies of the TV Nova
Group and the Company’s Slovakian subsidiaries (i) make and keep accurate books
and records and (ii) maintain and has maintained effective internal control over
financial reporting as defined in Rule 13a-15 under the Exchange Act.


--------------------------------------------------------------------------------

13

II.    Except as otherwise disclosed in the Prospectus, the Company has
established and maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 under the Exchange Act), and such disclosure controls and
procedures are designed to ensure that the information required to be disclosed
by the Company in the reports they file or submit under the Exchange Act is
accumulated and communicated to the management of the Company, including their
respective principal executive officers and principal financial officers, as
appropriate, to allow timely decisions regarding required disclosure to be made;


III.  Accounting Controls Disclosure. Except as otherwise disclosed in the
Prospectus, since the date of the most recent balance sheet of the Company and
its consolidated subsidiaries reviewed or audited by Deloitte & Touche LLP and
the audit committee of the board of directors of the Company, (i) the Company
has not identified (A) any significant deficiencies in the design or operation
of internal controls that could adversely affect the ability of the Company and
each of its subsidiaries to record, process, summarize and report financial
data, or any material weaknesses in internal controls, other than those
disclosed in the Registration Statement and the Prospectus and (B) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the internal controls of the Company and each of its
subsidiaries, and (ii) since that date, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.


(mm) Status under the Securities Act. The Company is not an ineligible issuer
and is a well-known seasoned issuer, in each case as defined under the
Securities Act, in each case at the times specified in the Securities Act in
connection with the offering of the Shares. The Company has paid the
registration fee for this offering pursuant to Rule 456 (b) (1) under the
Securities Act or will pay such fees within the time period required by such
rule (without giving effect to the proviso therein) and in any event prior to
the Closing Date.


(nn)  Czech Prospectus. The Company has obtained the approval of the Czech
Prospectus by the Czech Commission.


4.     Further Agreements of the Company. The Company covenants and agrees with
each Underwriter that:


(a)  Prospectuses. The Company will file the final Prospectus with the
Commission within the time periods specified by Rule 424(b) and Rule 430A, 430B
or 430C under the Securities Act, will file any Issuer Free Writing Prospectus
to the extent required by Rule 433 under the Securities Act; and will file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 13(c),
14 or 15(d) of the Exchange Act subsequent to the date of the Prospectus and for
so long as the delivery of a prospectus is required in connection with the
offering or sale of the Shares; and the Company will furnish copies of the
Prospectus and each Issuer Free Writing Prospectus (to the extent not previously
delivered) to the Underwriters, on the business day next succeeding the date of
this Agreement in such quantities as the Representatives may reasonably request.


--------------------------------------------------------------------------------

14

(b)  Delivery of Copies. The Company will deliver, without charge, (i) to the
Representatives, four signed copies of the Registration Statement as originally
filed and each amendment thereto, in each case including all exhibits and
consents filed therewith and documents incorporated by reference therein; and
(ii) to each Underwriter (A) a conformed copy of the Registration Statement as
originally filed and each amendment thereto (without exhibits) and (B) during
the Prospectus Delivery Period, as many copies of the Prospectus (including all
amendments and supplements thereto and documents incorporated by reference
therein) and each Issuer Free Writing Prospectus as the Representatives may
reasonably request. As used herein, the term “Prospectus Delivery Period” means
such period of time after the first date of the public offering of the Shares as
in the opinion of counsel for the Underwriters a prospectus relating to the
Shares is required by law to be delivered (or required to be delivered but for
Rule 172 under the Securities Act) in connection with sales of the Shares by any
Underwriter or dealer.


(c)  Amendments or Supplements, Issuer Free Writing Prospectuses. Before
preparing, using, authorizing, approving, referring to or filing any Issuer Free
Writing Prospectus, and before filing any amendment or supplement to the
Registration Statement or the Prospectus, whether before or after the time that
the Registration Statement becomes effective, the Company will furnish to the
Representatives and counsel for the Underwriters a copy of the proposed Issuer
Free Writing Prospectus amendment or supplement for review and will not prepare,
use, authorize, approve, refer to or file any such Issuer Free Writing
Prospectus or file any such Issuer Free Writing Prospectus or file any such
proposed amendment or supplement to which the Representatives reasonably object
unless such amendment or supplement is required to be made or distributed by
applicable provisions of the U.S. federal securities laws.


(d)  Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) when any amendment to the
Registration Statement has been filed or becomes effective; (ii) when any
supplement to the Prospectus or any Issuer Free Writing Prospectus or any
amendment to the Prospectus has been filed; (iii) of any request by the
Commission for any amendment to the Registration Statement or any amendment or
supplement to the Prospectus or the receipt of any comments from the Commission
relating to the Registration Statement or any other request by the Commission
for any additional information; (iv) of the issuance by the Commission of any
order suspending the effectiveness of the Registration Statement or preventing
or suspending the use of any Preliminary Prospectus or the Prospectus or the
initiation or threatening of any proceeding for that purpose; (v) of the
occurrence of any event within the Prospectus Delivery Period as a result of
which the Prospectus, the Time of Sale Information or any Issuer Free Writing
Prospectus as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances existing when the Prospectus, the Time of Sale Information or any
such Issuer Free Writing Prospectus is delivered to a purchaser, not misleading;
(vi) of the receipt by the Company of any notice of objection of the Commission
to the use of the Registration Statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the Securities Act; and (vii) of the receipt by
the Company of any notice with respect to any suspension of the qualification of
the Shares for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
best efforts to prevent the issuance of any such order suspending the
effectiveness of the Registration Statement, preventing or suspending the use of
any Preliminary Prospectus or the Prospectus or suspending any such
qualification of the Shares and, if any such order is issued, will use its best
efforts to obtain as soon as possible the withdrawal thereof.


--------------------------------------------------------------------------------

15

(e)  Ongoing Compliance of the Prospectus. (1) If during the Prospectus Delivery
Period, as set out in the Securities Act, (i) any event shall occur or condition
shall exist as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances existing when the Prospectus is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Prospectus to comply with law, the Company will promptly notify
the Underwriters thereof and forthwith prepare and, subject to paragraph (c)
above, file with the Commission and furnish to the Underwriters and to such
dealers as the Representatives may designate, such amendments or supplements to
the Prospectus as may be necessary so that the statements in the Prospectus as
so amended or supplemented will not, in the light of the circumstances existing
when the Prospectus is delivered to a purchaser, be misleading or so that the
Prospectus will comply with law and (2) if at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances, not
misleading or (ii) it is necessary to amend or supplement the Time of Sale
Information to comply with law, the Company will immediately notify the
Underwriters thereof and forthwith prepare and, subject to paragraph (c) above,
file with the Commission (to the extent required) and furnish to the
Underwriters and to such dealers as the Representatives may designate, such
amendments or supplements to the Time of Sale Information as may be necessary so
that the statements in the Time of Sale Information as so amended or
supplemented will not, in the light of the circumstances, be misleading or so
that the Time of Sale Information will comply with law.


(f)  Blue Sky Compliance. The Company will qualify the Shares for offer and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for distribution of the Shares provided that the
Company shall not be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.


(g)  Earning Statement. The Company will make generally available to its
security holders and the Representatives as soon as practicable an earning
statement that satisfies the provisions of Section 11(a) of the Securities Act
and Rule 158 of the Commission promulgated thereunder covering a period of at
least twelve months beginning with the first fiscal quarter of the Company
occurring after the “effective date” (as defined in Rule 158) of the
Registration Statement.


(h)  Clear Market. For a period of 90 days after the date of the initial public
offering of the Shares, the Company will not (i) file or cause to be filed a
registration statement, including any amendments, with respect to the
registration of any shares of Class A Common Stock or securities convertible,
exercisable or exchangeable into Class A Common Stock or any other securities of
the Company, (ii) offer, pledge, announce the intention to sell, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, any shares of Stock or any
securities convertible into or exercisable or exchangeable for Stock or (iii)
enter into any swap or other agreement that transfers, in whole or in part, any
of the economic consequences of ownership of the Stock, whether any such
transaction described in clause (ii) or (iii) above is to be settled by delivery
of Stock or such other securities, in cash or otherwise, without the prior
written consent of the Representatives, other than the Shares to be sold
hereunder and any shares of Stock of the Company issued under the Company’s 1995
Amended Stock Option Plan.


--------------------------------------------------------------------------------

16

(i)   Use of Proceeds. The Company will apply the net proceeds from the sale of
the Shares as described in the Registration Statement, the Time of Sale
Information and the Prospectus under the heading “Use of Proceeds”.


(j)   No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Shares.


(k)  Exchange Listing. The Company will use its best efforts to list for
quotation the Shares on the National Association of Securities Dealers Automated
Quotations National Market (the “Nasdaq National Market”) and on the Prague
Stock Exchange.


(l)   Reports. So long as the Shares are issued and outstanding, the Company
will furnish to the Representatives or make available electronically, as soon as
they are available, copies of all reports or other communications (financial or
other) furnished to holders of the Shares, and copies of any reports and
financial statements furnished to or filed with the Commission or any national
securities exchange or automatic quotation system.


(m) Record Retention. The Company will, pursuant to reasonable procedures
developed in good faith, retain copies of each Issuer Free Writing Prospectus
that is not filed with the Commission in accordance with Rule 433 under the
Securities Act.


5.     Certain Agreements of the Underwriters. Each Underwriter hereby
represents and agrees that:


(a)  It has not and will not use, authorize use of, refer to, or participate in
the planning for use of, any “free writing prospectus”, as defined in Rule 405
under the Securities Act (which term includes use of any written information
furnished to the Commission by the Company and not incorporated by reference
into the Registration Statement and any press release issued by the Company)
other than (i) a free writing prospectus that includes no issuer information
other than issuer information contained in a free writing prospectus previously
filed with the Commission (other than a free writing prospectus permitted under
Clause (b)), (ii) any Issuer Free Writing Prospectus listed on Annex B or
prepared pursuant to Section 3(c) or Section 4(c) above, (iii) any free writing
prospectus prepared by such underwriter and approved by the Company in advance
in writing (each such free writing prospectus referred to in clauses (i) or
(iii), an “Underwriter Free Writing Prospectus”) and (iv) any free writing
prospectus permitted by clause (b) hereof.


(b)  It has not and will not, without the prior written consent of the Company,
use any free writing prospectus that contains the final terms of the Shares
unless such terms have previously been included in a free writing prospectus
filed with the Commission; provided that Underwriters may use a term sheet
substantially in the form of Exhibit B hereto without the consent of the
Company; provided further that any Underwriter using such term sheet shall
notify the Company, and provide a copy of such term sheet to the Company, prior
to, or substantially concurrently with, the first use of such term sheet.


--------------------------------------------------------------------------------

17

(c)  It will, pursuant to reasonable procedures developed in good faith, retain
copies of each free writing prospectus used or referred to by it, in accordance
with Rule 433 under the Securities Act.


(d)  It is not subject to any pending proceeding under Section 8A of the
Securities Act with respect to the offering (and will promptly notify the
Company if any such proceeding against it is initiated during the Prospectus
Delivery Period).


6.     Conditions of Underwriters' Obligations. The obligation of each
Underwriter to purchase the Underwritten Shares on the Closing Date or the
Option Shares on the Additional Closing Date, as the case may be as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:


(a)  Registration Compliance; No Stop Order. No order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceeding for such purpose, pursuant to Rule 401(g)(2) shall be pending before
or to the Company’s knowledge threatened by the Commission; the Prospectus and
each Issuer Free Writing Prospectus shall have been timely filed with the
Commission under the Securities Act (in the case of an Issuer Free Writing
Prospectus, to the extent required by Rule 433 under the Securities Act) and in
accordance with Section 4(a) hereof; and all requests by the Commission for
additional information shall have been complied with to the reasonable
satisfaction of the Representatives.


(b)  Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be and the Company
has complied with all agreements and all conditions to be performed or satisfied
on their part hereunder at or prior to the Closing Date.


(c)  No Downgrade. Subsequent to the execution and delivery of this Agreement,
(i) no downgrading, which shall include imposing a condition on the Company
retaining any rating assigned to the Company, shall have occurred in the rating
accorded to any securities or preferred stock issued or guaranteed by the
Company by Moody’s Investor Services, Inc. (“Moody’s”) or Standard & Poors, a
part of The McGraw-Hill Companies, Inc. (“S&P”) or any other “internationally
recognized statistical rating organization,” as such term is defined by the
Commission for purposes of Rule 436(g)(2) under the Securities Act and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, or has changed its outlook with respect to, its rating of any other
debt securities or preferred shares issued or guaranteed by the Company or any
of its subsidiaries (other than an announcement with positive implications of a
possible upgrading).


(d)  No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, no event or condition of a type described in Section 3(g) hereof
shall have occurred or shall exist, which event or condition is not described in
the Time of Sale Information (excluding any amendment or supplement thereto) and
the Prospectus (excluding any amendment or supplement thereto) and the effect of
which in the sole judgment of the Representatives makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Shares on the
Closing Date or the Additional Closing Date, as the case may be, on the terms
and in the manner contemplated by this Agreement, the Time of Sale Information
and the Prospectus.


--------------------------------------------------------------------------------

18


(e)  Officer's Certificate. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
satisfactory to the Representatives (i) confirming that such officers have
carefully reviewed the Registration Statement, the Time of Sale Information and
the Prospectus and, to the best knowledge of such officers, the representations
set forth in Sections 3(b) and 3(d) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Company in this Agreement
are true and correct and that the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to such Closing Date and (iii) to the effect set forth in paragraphs
(a), (c) and (d) above.


(f)  Comfort Letters. On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, Deloitte & Touche LLP shall
have furnished to the Representatives, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the
Underwriters, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Registration Statement, the Time of Sale Information and the
Prospectus; provided, that the letter delivered on the Closing Date or the
Additional Closing Date, as the case may be shall use a “cut-off” date no more
than three business days prior to such Closing Date or such Additional Closing
Date, as the case may be.


(g)  Opinion of Counsel for the Company. Each of Katten Muchin Rosenman LLP,
U.S. counsel for the Company, Conyers Dill & Pearman, special Bermuda counsel
for the Company, and Daniel Penn, Esq., general counsel to the Company, shall
have furnished to the Representatives, at the request of the Company, their
written opinion, dated the Closing Date or the Additional Closing Date, as the
case may be, and addressed to the Underwriters, in form and substance reasonably
satisfactory to the Representatives. Such opinions of counsel shall not contain
any statement purporting to limit the liability of such counsel with respect to
such opinion or specify that any such liability must be adjudicated by a court
in the jurisdiction of such counsel or, to the extent that the laws of the
jurisdiction of such counsel provide for any limitation or forum of
adjudication, such opinion shall expressly waive such provisions to the fullest
extent permitted by applicable law.


(h)  Opinion of Counsel for the Underwriters. The Representatives shall have
received on and as of the Closing Date or the Additional Closing Date, as the
case may be, an opinion of Simpson Thacher & Bartlett LLP, counsel for the
Underwriters, with respect to such matters as the Representatives may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.


(i)  No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Shares; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Shares.
 

--------------------------------------------------------------------------------

19


(j)  Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of, where applicable, the good standing of the Company, CME Development
Corporation, CME Media Enterprises B.V. and Central European Media Enterprises
N.V. in their respective jurisdictions of organization and their good standing
as foreign entities in such other jurisdictions as the Representatives may
reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate Governmental Authorities of such
jurisdictions.


(k)  Exchange Listing. The Shares to be delivered on the Closing Date or
Additional Closing Date, as the case may be, shall have been approved for
listing on NASDAQ and on the Prague Stock Exchange.


(l)  Lock-up Agreements. The “lock-up” agreements, each substantially in the
form of Exhibit A hereto, between you and certain shareholders, officers and
directors of the Company relating to sales and certain other dispositions of
shares of Stock or certain other securities, delivered to you on or before the
Closing Date, shall be full force and effect on the Closing Date or Additional
Closing Date, as the case may be.


(m)  Transaction Documents. On the Closing Date, the Transaction Documents (in
the form reasonably satisfactory to the Representatives) shall have been duly
and validly executed and delivered by the Company.


(n)  Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.


All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.
 

--------------------------------------------------------------------------------

20
 
7.     Indemnification and Contribution. (a) Indemnification of the
Underwriters. The Company agrees to indemnify and hold harmless each
Underwriter, its affiliates, directors and officers and each person, if any, who
controls such Underwriter within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities (including, without limitation, legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus (or any
amendment or supplement thereto) or any Preliminary Prospectus, Issuer Free
Writing Prospectus or Time of Sale Information, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Underwriter
furnished to the Company in writing by such Underwriter through the
Representatives expressly for use therein, it being understood and agreed that
the only such information furnished by any Underwriter consists of the
information described as such in subsection (b) below provided, that with
respect to any such untrue statement or alleged untrue statement in or omission
from any Preliminary Prospectus, the indemnity agreement contained in this
paragraph (a) shall not inure to the benefit of any Underwriter to the extent
that the sale to the person asserting any such loss, claim, damage or liability
was an initial resale by such Underwriter and any such loss, claim, damage or
liability of or with respect to such Underwriter results from the fact that both
(i) to the extent required by applicable law, a copy of the Prospectus was not
sent or given to such person at the Time of Sale to such person and (ii) the
untrue statement in or omission from such Preliminary Prospectus was corrected
in the Prospectus, which Prospectus was filed with the Commission at or prior to
the Time of Sale to such person and the timely delivery of such corrected
Prospectus would have constituted a complete defense to the claim asserted by
such person unless, in either case, such failure to deliver the Prospectus was a
result of non-compliance by the Company with the provisions of Section 4(b)
hereof, including the failure by the Company to furnish the Underwriters copies
of the corrected Prospectus in requisite quantities and sufficiently in advance
to permit delivery of such corrected Prospectus to such person at or prior to
the Time of Sale to such Person.
 
(b)  Indemnification of the Company. Each Underwriter agrees, severally and not
jointly, to indemnify and hold harmless the Company, its directors, its officers
who signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph (a)
above, but only with respect to any losses, claims, damages or liabilities that
arise out of, or are based upon, any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with any
information relating to such Underwriter furnished to the Company in writing by
such Underwriter through the Representatives expressly for use in the
Registration Statement, the Prospectus (or any amendment or supplement thereto),
any Preliminary Prospectus, Issuer Free Writing Prospectus or any Time of Sale
Information, it being understood and agreed upon that the only such information
furnished by any Underwriter consists of the following information in the
Prospectus furnished on behalf of each Underwriter: the statements set forth in
the third, eighth, ninth, tenth, eleventh and twelfth paragraphs under the
heading “Underwriting”.
 

--------------------------------------------------------------------------------

21


(c)  Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 7 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 7. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall be
entitled to participate in, and assume the defense of, such proceeding with
counsel reasonably satisfactory to the Indemnified Person and shall pay the fees
and expenses of such counsel related to such proceeding, as incurred. In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be paid or reimbursed as they
are incurred provided that the Indemnifying Person shall be reimbursed for such
fees and expenses if such Indemnified Person is not found liable by final
non-appealable judgment and the Indemnified Person has actually received
reimbursement for such fees and expenses from a third party. Any such separate
firm for any Underwriter, its affiliates, directors and officers and any control
persons of such Underwriter shall be designated in writing by J.P. Morgan
Securities Ltd. and any such separate firm for the Company, its directors, its
officers who signed the Registration Statement and any control persons of the
Company shall be designated in writing by the Company. The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent. Notwithstanding the foregoing sentence, if at any time an
Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or has been a party and
indemnification has been sought hereunder by such Indemnified Person, unless
such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.


(d)  Contribution. If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Underwriters on the
other from the offering of the Shares or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative fault of the Company on the one hand and the Underwriters
on the other in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Underwriters on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Company from the sale of the Shares and the total underwriting discounts
and commissions received by the Underwriters in connection therewith, in each
case as set forth in the table on the cover of the Prospectus, bear to the
aggregate offering price of the Shares. The relative fault of the Company on the
one hand and the Underwriters on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Underwriters and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
 

--------------------------------------------------------------------------------

22


(e)  Limitation on Liability. The Company and the Underwriters agree that it
would not be just and equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 7, in no event
shall an Underwriter be required to contribute any amount in excess of the
amount by which the total underwriting discounts and commissions received by
such Underwriter with respect to the offering of the Shares exceeds the amount
of any damages that such Underwriter has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Underwriters' obligations to contribute pursuant to this Section 7 are several
in proportion to their respective purchase obligations hereunder and not joint.


(f)  Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.


8.     Effectiveness of Agreement. This Agreement shall become effective upon
the execution and delivery hereof by the parties hereto.


9.    Termination. This Agreement may be terminated in the absolute discretion
of the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on the New York Stock Exchange,
the London Stock Exchange, the Prague Stock Exchange or the over-the-counter
market, (ii) trading of any securities issued or guaranteed by the Company shall
have been suspended on any exchange or in any over-the-counter market, (iii) a
general moratorium on commercial banking activities shall have been declared by
U.S. Federal or New York State authorities or by the competent governmental or
regulatory authorities in the United Kingdom or the Czech Republic, (iv) there
shall have occurred any outbreak or escalation of hostilities or acts of
terrorism or any change in financial markets or any calamity, crisis, or
emergency either within or outside the United States that, in the judgment of
the Representatives, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Shares on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Prospectus or (v) exchange controls shall have been imposed
by the United States, the United Kingdom or the Czech Republic.
 

--------------------------------------------------------------------------------

23


10.     Defaulting Underwriter. (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Underwriter defaults on its obligation to
purchase the Shares that it has agreed to purchase hereunder on such date, the
non-defaulting Underwriters may in their discretion arrange for the purchase of
such Shares by other persons satisfactory to the Company on the terms contained
in this Agreement. If, within 36 hours after any such default by any
Underwriter, the non-defaulting Underwriters do not arrange for the purchase of
such Shares, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting
Underwriters to purchase such Shares on such terms. If other persons become
obligated or agree to purchase the Shares of a defaulting Underwriter, either
the non defaulting Underwriters or the Company may postpone the Closing Date or
the Additional Closing Date, as the case may be, for up to five full business
days in order to effect any changes that in the opinion of counsel for the
Company or counsel for the Underwriters may be necessary in the Registration
Statement and the Prospectus or in any other document or arrangement, and the
Company agrees to promptly prepare any amendment or supplement to the
Registration Statement and the Prospectus that effects any such changes. As used
in this Agreement, the term “Underwriter” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 10, purchases Shares that a
defaulting Underwriter agreed but failed to purchase.


(b)  If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by the non-defaulting Underwriters
and the Company as provided in paragraph (a) above, the aggregate number of
Shares that remain unpurchased on the Closing Date or the Additional Closing
Date, as the case may be does not exceed one-eleventh of the aggregate number of
Shares to be purchased on such date, then the Company shall have the right to
require each non-defaulting Underwriter to purchase the number of Shares that
such Underwriter agreed to purchase hereunder on such date plus such
Underwriter’s pro rata share (based on the number of Shares that such
Underwriter agreed to purchase on such date) of the Shares of such defaulting
Underwriter or Underwriters for which such arrangements have not been made.


(c)  If, after giving effect to any arrangements for the purchase of the Shares
of a defaulting Underwriter or Underwriters by the non-defaulting Underwriters
and the Company as provided in paragraph (a) above, the aggregate number of
Shares that remain unpurchased on the Closing Date or the Additional Closing
Date, as the case may be, exceeds one-eleventh of the aggregate amount of Shares
to be purchased on such date, or if the Company shall not exercise the right
described in paragraph (b) above, then this Agreement or, with respect to any
Additional Closing Date, the obligation of the Underwriters to purchase Shares
on the Additional Closing Date, as the case may be shall terminate without
liability on the part of the non-defaulting Underwriters. Any termination of
this Agreement pursuant to this Section 10 shall be without liability on the
part of the Company, except that the Company will continue to be liable for the
payment of expenses as set forth in Section 11 hereof and except that the
provisions of Section 7 hereof shall not terminate and shall remain in effect.


--------------------------------------------------------------------------------

24


(d)  Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Company or any non-defaulting Underwriter for
damages caused by its default.


11.     Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Shares and
any taxes payable in that connection; (ii) the costs incident to the
preparation, printing and filing under the Securities Act of the Registration
Statement, the Preliminary Prospectus, any Issuer Free Writing Prospectus, any
Time of Sale Information and the Prospectus (including all exhibits, amendments
and supplements thereto) and the distribution thereof; (iii) the costs of
reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company's counsel and independent accountants; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Shares under the laws of such
jurisdictions as the Representatives may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Underwriters); (vi) the cost of preparing share
certificates; (vii) the costs and charges of any transfer agent and any
registrar; (viii) all expenses and application fees incurred in connection with
any filing with, and clearance of the offering by, the National Association of
Securities Dealers, Inc.; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; and (x) all
expenses and application fees related to the listing of the Shares on the NASDAQ
Market and on the Prague Stock Exchange.


(b)  If (i) this Agreement is terminated pursuant to Section 9, (ii) the Company
for any reason fails to tender the Shares for delivery to the Underwriters or
(iii) the Underwriters decline to purchase the Shares for any reason permitted
under this Agreement, the Company agrees to reimburse the Underwriters for all
out-of-pocket costs and expenses (and in case of (ii) and (iii) including the
fees and expenses of their counsel) reasonably incurred by the Underwriters in
connection with this Agreement and the offering contemplated hereby.


12.     Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Shares from any Underwriter shall be deemed to be a successor
merely by reason of such purchase.


13.     Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Underwriters
contained in this Agreement or made by or on behalf of the Company or the
Underwriters pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Shares and shall remain
in full force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company or the Underwriters.


14.     Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term "affiliate" has the meaning set forth in
Rule 405 under the Securities Act; (b) the term "business day" means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term "subsidiary" has the meaning set forth in Rule 405
under the Securities Act.


--------------------------------------------------------------------------------

25


15.     Research Analyst Independence.  The Company acknowledges that the
Underwriters’ research analysts and research departments are required to be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and that such Underwriters’
research analysts may hold views and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their respective investment
banking divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Underwriters
with respect to any conflict of interest that may arise from the fact that the
views expressed by their independent research analysts and research departments
may be different from or inconsistent with the views or advice communicated to
the Company by such Underwriters’ investment banking divisions. The Company
acknowledges that each of the Underwriters is a full service securities firm and
as such from time to time, subject to applicable securities laws, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the companies that may be the
subject of the transactions contemplated by this Agreement.


16.     Miscellaneous.


(a)  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Underwriters
shall be given to the Representative J.P. Morgan Securities Ltd., 10
Aldermanbury, London EC2V 7RF (fax: +44 (0) 207 325 8168; Attention: Equity
Capital Markets Syndicate Desk); Lehman Brothers Inc., 745 Seventh Avenue, New
York, NY 10019, Fax - [·] , Attention - ECM Syndicate Desk with a copy to
Simpson Thacher & Bartlett LLP, CityPoint, One Ropemaker Street, London EC2Y
9HU, England (fax: +44 (0) 207 275 6502, Attention: Walter Looney, Esq.) Notices
to the Company shall be given to it in care of CME Development Corporation, 8th
Floor, Aldwych House, 71-91 Aldwych, London WC2B 4HN, England, (fax: +44 (0) 207
430 5403; Attention: Daniel Penn, Esq.); with a copy to Katten Muchin Rosenman
LLP, 575 Madison Avenue, New York, NY 10022, USA (fax: +1 212 940 8776;
Attention: Robert L. Kohl, Esq.)


(b)  Submission to Jurisdiction. The Company irrevocably submits to the
non-exclusive jurisdiction of any U.S. Federal or New York State court in the
Borough of Manhattan in the City, County and State of New York, United States of
America, in any legal suit, action or proceeding based on or arising under this
Agreement and agrees that all claims in respect of such suit or proceeding may
be determined in any such court. The Company irrevocably waives the defense of
an inconvenient forum or objections to personal jurisdiction with respect to the
maintenance of such legal suit, action or proceeding. To the extent permitted by
law, the Company hereby waives any objections to the enforcement by any
competent court in Bermuda of any judgment validly obtained in any such court in
New York on the basis of any such legal suit, action or proceeding. The Company
shall, on or before the Closing Date, have appointed CT Corporation System (the
“Authorized Agent”) as its authorized agent upon whom process may be served in
any such legal suit, action or proceeding. Such appointment shall be
irrevocable. The Authorized Agent shall have agreed to act as said agent for
service of process and the Company agrees to take any and all action, including
the filing of any and all documents and instruments that may be necessary to
continue such appointment in full force and effect as aforesaid. The Company
further agrees that service of process upon the Authorized Agent and written
notice of said service to the Company shall be deemed in every respect effective
service of process upon the Company in any such legal suit, action or
proceeding. Nothing herein shall affect the right of any Initial Purchaser or
any person controlling any Initial Purchaser to serve process in any other
manner permitted by law. The provisions of this Section 13(b) are intended to be
effective upon the execution of this Agreement without any further action by the
Company and the introduction of a true copy of this Agreement into evidence
shall be conclusive and final evidence as to such matters.
 

--------------------------------------------------------------------------------

26


(c)  Waiver of Immunity. To the extent the Company or any of its properties,
assets or revenues may have or may hereafter become entitled to, or has
attributed to it, any right of immunity, on the grounds of sovereignty or
otherwise, from any legal action, suit or proceeding, from the giving of any
relief in any such legal action, suit or proceeding, from set-off or
counterclaim, from the competent jurisdiction of any court, from service of
process, from attachment upon or prior to judgment, from attachment in aid of
execution of judgment, or from execution of judgment, or other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment,
in any competent jurisdiction in which proceedings may at any time be commenced,
with respect to its obligations, liabilities or any other matter under or
arising out of or in connection with this Agreement, any of the Transaction
Documents or any of the transactions contemplated hereby or thereby, the Company
hereby irrevocably and unconditionally waives, and agrees not to plead or claim,
any such immunity and consent to such relief and enforcement.


(d)  Currency. Any payment on account of an amount that is payable to the
Underwriters in a particular currency (the “Required Currency”) that is paid to
or for the account of the Underwriters in lawful currency of any other
jurisdiction (the “Other Currency”), whether as a result of any judgment or
order or the enforcement thereof or the liquidation of the Company or for any
other reason shall constitute a discharge of the obligation of such obligor only
to the extent of the amount of the Required Currency which the recipient could
purchase in the New York or London foreign exchange markets with the amount of
the Other Currency in accordance with normal banking procedures at the rate of
exchange prevailing on the first day (other than a Saturday or Sunday) on which
banks in New York or London are generally open for business following receipt of
the payment first referred to above. If the amount of the Required Currency that
could be so purchased (net of all premiums and costs of exchange payable in
connection with the conversion) is less than the amount of the Required Currency
originally due to the recipient, then the Company shall jointly and severally
indemnify and hold harmless the recipient from and against all loss or damage
arising out of or as a result of such deficiency. This indemnity shall
constitute an obligation separate and independent from the other obligations of
the Company, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any person owed such
obligation from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due hereunder or any judgment or order.


(e)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.


(f)  Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.


--------------------------------------------------------------------------------

27

(g)  Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.


(h)  Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 

--------------------------------------------------------------------------------

28
 
[Underwriting Agreement]


If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.



 
Very truly yours,
     
Central European Media Enterprises Ltd
     
By:
/s/ Michael Garin
     
Title: Chief Executive Officer

 


Accepted: March 23, 2006
 
J.P. MORGAN SECURITIES LTD.
   
By:
/s/ David R. Jennison
   
Authorized Signatory
           
LEHMAN BROTHERS INC.
   
By:
/s/ Makram Azar
   
Authorized Signatory
                 
ING BANK N.V., LONDON BRANCH
     
By:
/s/ Mark Martin
   
Authorized Signatory
     

 
 
Česká Spořitelna, a.s.
                 
By:
/s/ Pavel Kraćmar
 
and
By:
/s/ Marketa Mühlhoferová
   
Authorized Signatory
   
Authorized Signatory

 

--------------------------------------------------------------------------------



Schedule 1


Underwriter
 
Number of Shares
         
J.P. Morgan Securities Ltd.
   
660,000
 
Lehman Brothers Inc.
   
550,000
 
ING Bank N.V., London Branch
   
330,000
 
Ĉeská spořitelna, a.s.
   
440,000
 
ThinkEquity Partners LLC
   
110,000
 
Jefferies & Company, Inc.
   
110,000
 
Total
   
2,200,000
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A

FORM OF LOCK-UP AGREEMENT

 
March 23, 2006






J.P. Morgan Securities Ltd.
125 London Wall
London EC2Y 5AJ
 
Lehman Brothers Inc.

745 Seventh Avenue

New York, NY 10019
 
ING Bank N.V. London Branch
60 London Wall
London, EC2M 5TQ
 
As Representatives of the several

Underwriters listed in Schedule I

to the Underwriting Agreement

referred to below
 

 
Re:
Central European Media Enterprises Ltd. --- Public Offering

 
Ladies and Gentlemen:
 
The undersigned understands that you, as representatives of the several
Underwriters (the “Representatives”) propose to enter into an Underwriting
Agreement (the "Underwriting Agreement") with Central European Media Enterprises
Ltd., a Bermuda company (the "Company"), providing for the public offering (the
"Public Offering") by the several Underwriters named in Schedule I to the
Underwriting Agreement (the "Underwriters"), of shares of Class A Common Stock,
of the Company (the "Securities"). Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Underwriting
Agreement.


In consideration of the Underwriters' agreement to purchase and make the Public
Offering of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of the Representatives (which may not be
unreasonably withheld), the undersigned will not, during the period ending 90
days after the date of the prospectus relating to the Public Offering (the
"Prospectus"), (1) offer, pledge, announce the intention to sell, contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any shares of Class A Common Stock,
$0.08 per share par value, or any shares of Class B Common Stock, $0.08 per
share par value, of the Company (the "Common Shares") or any securities
convertible into or exercisable or exchangeable for Common Shares (including
without limitation, Common Shares which may be deemed to be beneficially owned
by the undersigned in accordance with the rules and regulations of the
Securities and Exchange Commission and securities which may be issued upon
exercise of a stock option or warrant) or (2) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Shares, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Shares or such
other securities, in cash or otherwise. In addition, the undersigned agrees
that, without the prior written consent of the Representatives, it will not,
during the period ending 90 days after the date of the Prospectus, make any
demand for or exercise any right with respect to, the registration of any Common
Shares or any security convertible into or exercisable or exchangeable for
Common Shares.
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Notwithstanding the foregoing, the undersigned may transfer Common Shares
(i) without the prior written consent of the Representatives pursuant to the
laws of descent and distribution, provided that the distributee or heir agrees
to be bound in writing by the restrictions set forth herein, or (ii) to any
trust for the direct or indirect benefit of the undersigned or the immediate
family of the undersigned, provided that the trustee of the trust agrees to be
bound in writing by the restrictions set forth herein, and provided further that
any such transfer shall not involve a disposition for value. For purposes of
this Letter Agreement, "immediate family" shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.


In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or trans4fer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.


The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.


The undersigned understands that, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Common Shares to be sold thereunder, the undersigned shall
be released form all obligations under this Letter Agreement.


The undersigned understands that the Underwriters are entering into the
Underwriting Agreement and proceeding with the Public Offering in reliance upon
this Letter Agreement.
 

--------------------------------------------------------------------------------


 
EXHIBIT A


This lock-up agreement shall be governed by and construed in accordance with the
laws of the State of New York.
 

 
Very truly yours,
         
[NAME OF SHAREHOLDER]
                 
By:
       
Name:
     
Title:
 

 

--------------------------------------------------------------------------------


 
EXHIBIT B


Issuer Free Writing Prospectus
(Supplementing Preliminary Prospectus dated March 15, 2006)
Filed pursuant to Rule 433 under the Securities Act of 1933
Registration Statement No. 333-132448
 


Issuer Free Writing Prospectus dated March 24, 2006


(Supplementing Preliminary Prospectus Dated March 15, 2006)


The information in this Issuer Free Writing Prospectus supplements the
information contained in Central European Media Enterprises Ltd.’s Corporation’s
Preliminary Prospectus dated March 15, 2006.




Issuer:
 
Central European Media Enterprises Ltd.
     
Total shares offered:
 
2,200,000 shares of Common Stock.
     
Over-allotment option:
 
330,000 shares of Common Stock.
     
Last reported sale price of common stock on the Nasdaq National Market on March
23, 2006:
 
$71.87 per share
     
Public offering price:
 
$70.00 per share
     
Proceeds to CME:
 
Approximately $146.5 million (after deducting underwriting discounts and
commissions and estimated offering expenses). This is an amount equal to
approximately $2.3 million more than the amount set forth in the Preliminary
Prospectus.
     
Common stock outstanding after this offering:
 
33,257,994 shares (33,587,994 if the underwriters exercise their over-allotment
option in full).



The issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates. Before you invest, you
should read the prospectus in that registration statement and other documents
the issuer has filed with the SEC for more complete information about the issuer
and this offering. You may get these documents for free by visiting EDGAR on the
SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any
dealer participating in the offering will arrange to send you the prospectus if
you request it by calling toll free 1-800 . Copies of the final prospectus may
be accessed at the issuer’s website (http://www.cetv-net.com) or may be obtained
by email at the following address: monica_castillo@adp.com.
 

--------------------------------------------------------------------------------